Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	None of the art discloses two gas ejection holes with one ejecting gas in a different direction from the other, a wire feed line at an inclination to a base surface, where a wire feed direction in which the wire is fed, a central axis direction of the first gas ejection hole, and a central axis direction of the second gas ejection hole intersect with each other at an intersection lower than the first gas ejection hole and the second gas ejection hole, and the first gas ejection hole jets the shielding gas toward the intersection along a direction in which an absolute value of an angle to the wire feed direction when viewed in a direction perpendicular to the base material surface is less than 90 degrees, and the second gas ejection hole jets the shielding gas toward the intersection along a direction in which an absolute value of an angle to the wire feed direction when viewed in the direction perpendicular to the base material surface is greater than 90 degrees as recited in the only independent claim. Also see the international search report.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761